 

 

 

 

 

 

Case 1:20-mc-00450 Document1 Filed 11/23/20 Page 1 of 11

AQ 45] (Rev. 12/12) Clerk's Certification of a Judginent to be Regiatured in Anothor District

SSE i
UNITED STATES Drs'rric'r COURT
for the
Western Districlof North Caroling

Matthew E. Orso
Plaintiff
Vv.
Todd Disneretal
Defendant

Civil Action No, 3:14-cv-00091-GCM

Nee ee ee

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT.

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 08/14/2017

J also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending,
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: ——s_—«10/28/2020

CLERK OF COURT

Fao& 2. Gobo

Signature of Clerk or Deptity Clerk

 
 

 

 

 

 

 

 

ie

Case 1:20-mc-00450 Document1 Filed 11/23/20 Page 2 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION

 

MATTHEW KE. ORSO, in his capacity as court.

appointed Receiver for Rex Venture Group,
LLC d/b/a ZeekRewards.com,

Plaintiff,
VS.

TODD DISNER, in his individual capacity and
in his capacity as trustee for Kestrel Spendthrift
Trust; TRUDY GILMOND; TRUDY
GILMOND, LLC; JERRY NAPIER; DARREN
MILLER; RHONDA GATES; DAVID
SORRELLS; INNOVATION MARKETING,
LLC; AARON ANDREWS; SHARA
ANDREWS; GLOBAL INTERNET
FORMULA, INC.; T. LEMONT SILVER;
KAREN SILVER; MICHAEL VAN
LEEUWEN; DURANT BROCKETT; DAVID
KETTNER; MARY KETTNER; P.A.W.S.
CAPITAL MANAGEMENT LLC; LORI JEAN
WEBER; and a Defendant Class of Net Winners
in ZEEKREWARDS.COM;

Defendants.

 

 

   

ASSIGNMENT OF JUDGMENT

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

No. 3:14-ey-91

This ASSIGNMENT OF JUDGMENT (this “Assignment”) is made as of the 16" day of
December, 2019, by Matthew E. Orso, solely in his capacity as court-appointed Receiver for Rex
Venture Group, LLC d/b/a ZeeckRewards.com, (“Assignor”) to Nationwide J udgment Recovery,
Ine. (as the designee of Big Sky Research Bureau, Inc., the “Assignee”) pursuant to, and in
furtherance of, the arrangements provided for and in that certain Purchase Agreement by and
between Assignor and Assignee, dated as of May 30, 2019, as amended (collectively, the
“Agreement”).

LSPA R AR do re thew sayy ie
SENOS SRE A tbad eB ES

  
  

: by eatin ey yf tees § fin ys oP aa tyne dil
Pegs inivsnrkeing ise

 
~~““Caset:20-mc-00450: Document 1. Filed 11/23/20 Page 3 of 11

 

 

 

 

 

 

 

 

NOW THEREFORE, based on the foregoing and for valuable consideration, the recoenl)ot
and sufficiency of which are boreby acknowlédged, Ansignor hereby solls, transfers and dasiganes
to Assignee, in respect of the above captioned proceedings, all rights and interests of Assignen: ry
and to those certain Judgments entered in the above referenced action at docket number | 19,
including each of the individual judgments referenced on docket number 179-2, witheut
recourse, representation or warranty, except as provided for in the Agreement,

THE SALES, TRANSFERS AND ASSIGNMENTS PROVIDED FOR HEREIN ARI
EXPRESSLY SUBJECT, IN ALL RESPECTS, TO THI! TERMS AND PROVISIONS OF TH44
AGREEMENT, WHICH ARE INCORPORATED HEREIN BY THIS REFERENCE,

This Assignment shall be governed by, and construed in accordance with, the laws of the
State of North Carolina.

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of"

December 16, 2019.
Assignor:

Matthew £. Orso, not individually, but solely in his
capacity as court-appointed Receiver for Rex Venture

, . Group, LLC dba ZeekRewards.com and its Estate
STATE OF \o hy CocaXyinn
COUNTY OF \\ cd enlouta,

J certify that the following person(s) personally appeared before me this day, each

Aone to me that he or she signed the foregoing document:

Gaame(s) of ioe ee

Date: Hecé wor {l hol4 Os C. Doxthy
Print Na be Koo.n c. bart GA

My commission expies: WoC WS, A 0 ao

 

 
 

 

 

 

 

Case 1:20-mc-00450° Document 1 Filed 11/23/20 Page 4 of 11

IN TUE, UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION

 

KENNETH D. BELL, in his capacity as court-
appointed Receiver for Rex Venture Group,
LLC d/b/a ZeekRewards.com,

Plaintiff,
VS.

TODD DISNER, in his individual capacity and
in his capacity as trustee for Kestrel Spendthrift
Trust; TRUDY GILMOND; TRUDY
GILMOND, LLC; JERRY NAPIER; DARREN
MILLER; RHONDA GATES; DAVID
SORRELLS; INNOVATION MARKETING,
LLC; AARON ANDREWS; SHARA
ANDREWS; GLOBAL INTERNET
FORMULA, INC.; T. LEMONT SILVER;
KAREN SILVER; MICHAEL VAN
LEEUWEN; DURANT BROCKETT; DAVID
KETTNER; MARY KETTNER; P.A.W.S.
CAPITAL MANAGEMENT LLC; LORI JEAN
WEBER; and a Defendant Class of Net Winners
in ZEEKREWARDS.COM;

Defendants.

 

FINAL JUDGMENT

 

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Coit to be true and

ee orfighal,
tt i

 

No. 3:14-ev-91

In accordance with the Court’s Order Granting Entry of Final Judgment Against Certain

Net Winner Class Members, Final Judgment is hereby entered against each of the class members

listed on the following single page attachments in the amounts listed therein, which are comprised

of net winnings from the ZeekRewards scheme and prejudgment interest, calculated at the North

Carolina statutory rate of 8% per annum from August 17, 2012, which is on or after the date of the

last fraudulent transfer payment on which liability is based, to November 29, 2016, the date of the

Summary Judgment Order in this action. See N.C. Gen. Stat. § 24-4, 5 2001); Doc. #142. An

Case 3:14-cv-00091-GCM Document 179 Filed 08/14/17 Page 1 of 2

 
Case 1:20-mc-00450 Document1 Filed 11/23/20 Page 5 of 11

index of the individual class members and the amount of the Judgments against them is alse)

attached.

 

Post-judgment interest shall accrue on the entire Final Judgment, including the award o ¢’

prejudgment interest, at the rate specified under 28 U.S.C. § 1961 from the date of entry of this

 

: Judgment until paid in full.
The Court confirms each amount listed in the attachments is the Final Judgment of the:
Court against each respective Defendant and hereby authorizes the Receiver to pursue appropriates

collection proceedings.

SO ORDERED,

Signed: August 14, 2017

 

 

 
 

Graham C. Mullen
United States District Judge

 

 

2

 

Case 3:14-cv-00091-GCM Document 179 Filed 08/14/17. Page 2 of 2
 

 

 

 

 

 

Case 1:20-mc-00450 Document1 Filed 11/23/20 Page 6:of 11

bith gto th Bigg gg ene
ee : : :
fea, '

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,

VS,

REX VENTURE GROUP, LLC
d/b/a ZEEKREWARDS.COM, and
PAUL BURKS,

No. 3:1 2-CV-519

)
)
)
)
)
) Civil Action
)
)
)
Defendants. )
)

 

AMENDED RECEIVERSHIP ORDER
APPOINTING SUCCESSOR RECEIVER

WHEREAS Plaintiff Securities and Exchange Commission (“the SEC” or “the
Commission”) filed the Complaint in this matter, asked the Court to freeze the assets of
Defendant Rex Venture Group, LLC d/b/a ZeekRewards.com, any of its subsidiaries, whether
incorporated or unincorporated, and any businesses or business names under which it did
business (the “Receivership Defendant”), and sought the appointment of a temporary receiver in
this action for and over the estate of the Receivership Defendant and all entities it controlled or in
which it had an ownership interest, including but not limited to all subsidiaries, partnerships and
related or affiliated unincorporated entities, business lines or businesses operated via internet
websites, for the purposes of marshaling and preserving all assets of the Receivership Defendant
(“Receivership Assets”): (a) held or possessed by Receivership Defendant; (b) held in

constructive trust for the Receivership Defendant; and (c) fraudulently transferred by the

exakii > Bruumner (Case3il2-cv-00519-GEM . Bocument 739 Filed 05/21/19 Page 1 of 6

 

 
Case 1:20-mc-00450 Document1 Filed 11/23/20 Page 7 of 11

ge fers oy

   

Receivership Defendant, as stated in the Agreed Order Appointing Temporary Receiver and
Freezing Assets of Defendant Rex Venture Group, LLC, dated August 17, 2012 (Doeket No, 4,

{{l-3, the “Receivership Order”); and

 

WHEREAS the Court appointed as the receiver Kenneth Bell, Esq. (Mr, Bell” or “the

Receiver”); and

WHEREAS this matter comes before this Court upon the Receiver’s motion to appoint a

successor receiver in the above-captioned action;

 

WHEREAS the Court finds that, based on the record in these proceedings, including
submissions by the Receiver and the Commission, the appointment of a temporary successor
receiver in this action over the Receivership Defendant is necessary and appropriate for the
purposes of continuing to marshal and preserve all assets of the Receivership Defendant
(“Receivership Assets”) and those assets: (a) held or possessed by Receivership Defendant; (b)
held in constructive trust for the Receivership Defendant; and (c) fraudulently transferred by the
Receivership Defendant; and

WHEREAS this Court has subject matter jurisdiction over this action and personal
jurisdiction over the Receivership Defendant, and venue properly lies in this District,

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

1. Pending further Order of this Court, Matthew E. Orso is hereby appointed to serve

 

 

without bond as temporary successor receiver in this action (hereinafter, the “Successor
Receiver”), effective upon the date of and in the event of, the confirmation of Kenneth D. Bell as

a United States District Judge, for and over the Receivership Defendant, as previously defined in

 

the Receivership Order, which is incorporated herein by reference, and including without

 

soit LONG rant: (CASe@-3212-CV-00519-GCM Daéument.739-.Filed.05/21/19:.Page.2 of 614.06 6 Mag doe

 

 
  

 

 

 

 

 

 

 

   

momeneEase t:20-mc-00450°; Document 1 Filed 11/23/20 Page 8 of 11

limitation all Receivership Assets, outstanding judgments, claims, and potential recoveries by (hia
Receivership Estate.

2. Except as expressly stated herein, the terms and provisions of the Reccivership
Order shall remain in effect.

Scope of Recelvership

3. The Receiver, in consultation with counsel for the Commission, has identified
outstanding litigation matters and tasks required in the ordinary course of the administration and
operation of the Receivership through final distribution and termination of the Receivership.

4. The Successor Receiver, in consultation with counsel for the Commission, will
work to resolve or, if necessary, litigate the matters listed below:

¢ Net Winner Class - Fourth Circuit Appeal of class certification;

¢ Resolve outstanding Net Winner judgments;
o Summary judgment re: U.S. Net Winners disputing amounts owed;

o Special Master proceedings re: U.S. Net Winners disputing amounts
owed;

o Foreign Net Winner Recovery; and

e VictoriaBank/Payza litigation.

The Successor Receiver will consult with counsel for the Commission and obtain Court
authorization before initiating any other litigation, entering into any settlement, or otherwise
resolving or compromising any outstanding judgment, claim, or potential recovery.
Retained Personnel
5. The Receiver retained, and the Successor Receiver is authorized to continue to
retain, the following persons and entities (“Retained Personnel”) to assist in carrying out the

duties and responsibilities described in the Receivership Order and this Amended Receivership

 

a ABS

ane «Case 8cL.2.cv-00519-SCM » Document 739: -Filed.05/21/1.9.-Page.3. ofBiiohs

 

iViehb.
 

 

 

 

 

 

 

Neat wee SEs he hb Zit &
We cee RS Raed

“Case 1:20-mc-00450° Document1 Filed 11/23/20 Page 9 of 11

Order: a '
« Kroll:
o Data hosting;
« FTL
© Litigation support;
© Distribution reserve analysis;
o Distribution check reissuance; and
o Support distribution of checks and wires for final distribution;

* Wells Fargo:

© Issue checks and wires for final distribution,
The Successor Receiver shall consult with counsel for the Commission and obtain Court
approval before retaining any other person or entity to assist in carrying out the duties and
responsibilities described in the Receivership Order and this Amended Receivership Order.
Preparation of Budgets

6. The Receiver, in consultation with counsel for the Commission, has prepared a
detailed budget for the outstanding litigation matters described hereinabove and tasks required in
the ordinary course of the administration and operation of the Receivership through final
distribution and termination of the Receivership. The Successor Receiver shall update this
budget on a regular basis to reflect current expenditures and any substantive developments as
each remaining matter or task progresses.

Limitations on Fees and Expenses

7. Absent consultation with counsel for the Commission and authorization of the

Court, the Successor Receiver shall not incur, expend, or seek payment outside the scope

identified hereinabove, and shall not incur, expend, or seek payment for more than: (1) a total of

    

i Case: 821260V200519-GCM « DecumentZ39...Filed:05/21/19.:.Page4-0f-6.«: itewab

 
 

 

 

momen soormnnnnmeCase't:20-mc-00450° Document 1 Filed 11/23/20 Page 10 of 11

$350,000 in fees and expenses of the Successor Receiver and the Successor Receiver's counse
and (2) an additional $350,000 in fees and expenses incurred for Retained Personnel fo undertalee
the tasks identified hereinabove, through final distribution and termination of the Receivership .
Fee Applications
8, As per the Receivership Order:

¢ The Successor Receiver, the Successor Receiver’s counsel, and Retained
Personnel are entitled to reasonable compensation and expense reimbursement
from the Receivership Estate subject to the requirements described in the “Billing
Instructions for Receivers in Civil Actions Commenced by the U.S, Securities and
Exchange Commission” (the “Billing Instructions”), as expressly agreed to by the
Receiver and Successor Receiver. All such compensation shall require prior
approval of the Court;

 

e All Quarterly Fee Applications are interim and will be subject to cost benefit and
final review at the close of the Receivership. At the close of the Receivership, the
Successor Receiver will file a final fee application, describing in detail the costs
and benefits associated with all litigation and other actions pursued by the
Receiver and the Successor Receiver during the course of the Receivership;

* Quarterly Fee Applications will be subject to a holdback in the amount of 20% of
the amount of fees and expenses for each application filed with the Court. The
total amounts held back during the course of the Receivership will be paid out at
the discretion of the Court as part of the final fee application submitted at the
close of the Receivership;

* The Successor Receiver shall expressly consult with counsel for the Commission
and obtain Court approval before applying any proposed rate increase in any
Quarterly Fee Application, whether for the Successor Receiver, the Successor
Receiver’s counsel, or Retained Personnel, and any proposed rate increase shall
be expressly disclosed to the Court and shall be subject to Court approval;

 

e Each Quarterly Fee Application shall:

o Comply with the terms of the Billing Instructions agreed to by the
Receiver and the Successor Receiver; and

o Contain representations (in addition to the Certification required by the
Billing Instructions) that: (i) the fees and expenses included therein were
incurred in the best interests of the Receivership Estate; and, (ii) with the
exception of the Billing Instructions, the Successor Receiver has not
entered into any agreement, written or oral, express or implied, with any

 

 

PSPB Meanie mkaCase: BaLQcevs00S10sGEM. Document 739. ..Filed:05/24/19%# Page. S.0f.6.. 2 -soun..

 
 

 

 

 

 

 

 

 

~€ase’t:20-mc-00450..Document 1 Filed 11/23/20 .Page 11 of 11

person or entity concerning the amount of compensation paid or to be patel
. from the Receivorship Estate, or any sharing thereof and

« At the close of the Receivership, the Successor Receiver shall submit a Final
Accounting, in a format to be provided by the Commission's staff, as woll ay (he

Successor Receiver’s final application for compensation and expense
reimbursement.

Final Liquidation and Distribution Plan

9, The Successor Receiver is authorized, empowered and directed to develop, in
consultation with counsel for the Commission, an updated plan for the fair, reasonable, and
efficient recovery and liquidation of all remaining, recovered, and recoverable Receivership
Property and a final distribution to injured investors (the “Final Liquidation and Distribution
Plan”).

10. Within one hundred eighty (180) days of the entry date of the Fourth Cireuit’s
order on the Net Winner class certification appeal, the Successor Receiver shall file a
preliminary Final Liquidation and Distribution Plan, including a recommendation of further steps
to effect the orderly resolution of this matter, the efficient recovery, management and liquidation
of remaining Receivership property, and a final distribution to injured investors.

11. Within two hundred seventy (270) days of the entry date of the Fourth Circuit’s
order on the Net Winner class certification appeal, the Successor Receiver shall file the Final
Liquidation and Distribution Plan in the above-captioned action, unless this Receivership is

terminated sooner upon order of this Court.

ITIS SO ORDERED.

Signed: May 20, 2019

 

   
  

Graham C. Mullen
United States District Judge

sivlin GaSe 3elQtev:00BEINSEM.. Document:7.39:. FieGLO 5/2141 9: SPage,.G:0f 6... uses

 

 
